Title: From George Washington to Jonathan Trumbull, Sr., 9–10 October 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Harlem Heights Octo. 9[-10]th 1776

Agreeable to your request and the promise contained in my letter of yesterday I beg leave to transmit you the enclosed list comprehending the names of such Gentlemen as are recommended by the General Officers from your State, as proper Persons to be promoted in the Regiments you are about to raise, with the ranks which they conceive they ought to hold. Sensible that the very existence, that the well doing of every Army depend upon good Officers[,] I urged, I pressed the Gentlemen to whom the business was confided and whose situation has given them an opportunity of being better acquainted through the different Corps than I am, to pay their most serious attention to the matter, and to return such, and only such, as will, in their estimation, by their fidelity, attachment and good conduct, promote the great end we have in view, the establishment of our Rights and the happiness of our Country, by that mode which sad necessity has obliged us to pursue. This I hope they have done. They have taken no notice of any Officer in the Northern Army, or of those of the 17th Regiment (Huntingdon’s) who were taken on Long Island, whose imprisonment I should suppose, if they have merit, should be no objection to their having promotion; nor do they mean, by the list they have given in, to preclude others of greater merit than those they have mentioned, if they are to be found. Congress, by a late Resolution have allowed a Paymaster to each Regiment, in the appointment of whom, I would recommend, that particular care be had to the choosing of men intimately acquainted with and well versed in accounts; and who will be able to keep them in a fair and distinct manner, as they will have not only to receive the

Regiments pay, but to keep accounts of every transaction incident to them, such as respect their Cloaths &c. In some appointments lately made by the Field Officers to whom I submitted the matter they nominated men who could not write their names legibly. They receive Captns Pay.
As our present Army is upon the eve of their dissolution it behoves us to exert every nerve to enlist immediately for the new one. Without, I am convinced we shall have none to oppose the Enemy, and who will have it in their power to spread havock and devastation wherever they will. I would therefore submit it to your consideration, whether it may not be proper, as soon as you have made choice of your officers (and which I think should be effected as early as possible) to appoint a Committee with power to repair to this place and make such arrangements as may be necessary with respect to those who are now in the service, in order that they may begin to recruit out of the present Corps without any loss of time.
I perceive the Generals in the list they have made have set down the Commissary for a Regiment. In this I think they have done exceedingly right, and that it is nothing more than a reward justly due his merit, in case he should quit his present department. However, I hope that the apprehensions which have given rise to this step will never become malicious, and that he will still continue in his present Office and upon such terms as may be agreeable to him, but least he should decline the provision they have made is extremely proper.
I this minute saw Genl Spencer who informed me, that they had never taken the Officers, Prisoners upon Long Island, into consideration, making out their arrangement not knowing whether they could be noticed in their present situation. I have made out a list of them, and as I have before observed, if they are men of merit, their imprisonment most certainly should not operate to their prejudice, if it can be avoided. If a principle of that sort was adopted it would give the greatest discouragement and have a tendency to suppress every brave and manly enterprize which might be attended with captivity.
I would also mention Major Sherman Son of Mr Sherman of the Congress, a young gentleman who appears to me, and who is generally esteemed an active and valuable Officer, whom the

General Officers have omitted to set down in their list, expecting, I suppose, (if they thought of him at all) that he would be provided for in the Massachusetts Regiments because he is in one at this time—But as it is probable promotions in that State will be confined to their own People, I should apprehend that he should be properly noticed in your appointments, lest we should lose an Officer who, so far as I can judge, promises good services to his Country.
On yesterday morning three Ships of War, two of 44 and the other of 20 Guns, with two or three Tenders passed up the North-River without meeting any interception from the Chevaux de frize or receiving any material damage from our Batteries, though they kept a heavy fire at them from both sides of the River—Their views most probably are to cut off all supplies of boards &c. which might come down the River and of which we shall have great need—I have given directions to proceed as fast as possible in carrying on the obstructions and I would feign hope, if they allow us a little more time, that they will be so far compleated as to render the passage dangerous if not altogether insecure. I have the honor to be with great Respect Sir Your most obedient Servant

Go: Washington


P.S. In respect to the appointment of Officers I would beg leave to add, that the merit of the Officers who went through the Canada Expedition with General Arnold should, in my opinion, be particularly noticed, though they are upon their parole and cannot act, nor would I have them commissioned yet. Should not suitable provision be made for them against their releasment which, I should suppose, ought to be among the first.

